DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 were originally filed and cancelled by a preliminary amendment, which added new claims 17-36.  Claims 17-36 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over:
(i) Brewer et al. (US 2006/0161520 A1, hereinafter “Brewer”) in view of 
(ii) Herbrich et al. (US 2013/0024448 A1, hereinafter “Herbrich”).

	Regarding claim 17, Brewer teaches
A method for generating a query suggestion in response to receipt of a query, the method comprising: 
receiving a query issued by a user of a client computing device, where the query includes a keyword [Brewer, ¶ 0012, search input of typed-in words]; 
identifying the query suggestion based upon the keyword extracted from the query [Brewer, ¶ 0013, alternative search terms]; and 
upon identifying the query suggestion, providing the query suggestion to the client computing device for presentment to the user [Brewer, ¶ 0013, alternative search terms presented to user].

	Brewer does not explicitly teach extracting the keyword from the query based upon a number of instances of the keyword in titles of documents in a set of documents retrieved by a search engine based upon the query.

However, Herbrich teaches 
extracting the keyword from the query based upon a number of instances of the keyword in titles of documents in a set of documents retrieved by a search engine based upon the query [Herbrich, ¶ 0021, presence of keyword in title].

Brewer and Herbrich are analogous art because they are in the same field of endeavor, search engines.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search engine system of Brewer with the query and result feature-based techniques taught in Herbrich to improve the retrieval of relevant results through query analysis.  See Herbrich paragraphs [0001] and [0002].

Regarding claim 18, the combination of Brewer and Herbrich teaches the method of claim 17, wherein the query suggestion is a previous query submitted to the search engine by another user, and further wherein the previous query is identified from amongst several queries previously submitted to the search engine based upon the keyword extracted from the query [Brewer, ¶ 0013, aggregate usage data in search logs by other users].

Regarding claim 19, the combination of Brewer and Herbrich teaches the method of claim 18, wherein the previous query includes the keyword, and further wherein the previous query is identified from amongst the several queries based upon the previous query including the keyword [Brewer, ¶ 0014, match of search input against a set of stored searches in a search log].

Regarding claim 20, the combination of Brewer and Herbrich teaches the method of claim 18, wherein the previous query includes a second keyword that is identified as being semantically similar to the keyword extracted from the query, and further wherein the previous query is identified from amongst the several queries based upon the previous query including the second keyword that is identified as being semantically similar to the keyword [Brewer, ¶ 0017, users logically associate the contents of results of search expressions].

Regarding claim 21, the combination of Brewer and Herbrich teaches the method of claim 17, further comprising: 
prior to extracting the keyword form the query: 
identifying a plurality of documents based upon the query, wherein the set of documents is included within the plurality of documents [Brewer, ¶ 0013, initial set of search results]; 
ranking the set of documents [Brewer, ¶ 0014, ranking of results]; 
constructing a search engine results page (SERP), wherein the SERP includes references to the set of documents [Brewer, ¶ 0014, presenting results via a user interface in clickable form]; and 
determining the number of instances of the keyword in the titles of the documents in the set of documents based upon the SERP including the references to the set of documents [Herbrich, ¶ 0021, presence of keywords in title].

Regarding claim 22, the combination of Brewer and Herbrich teaches the method of claim 17, further comprising: 
retrieving Uniform Resource Locators (URLs) for the documents in the set of documents [Brewer, ¶ 0013]; 
determining that the keyword in the query is included in a domain name of at URL in the URLs, wherein the keyword is extracted from the query based upon the keyword being included in the domain name of the URL [Herbrich, ¶ 0021, presence of keywords in the metadata for a document, corresponding to hyperlink information].

Regarding claim 23, the combination of Brewer and Herbrich teaches the method of claim 17, further comprising: 
upon receiving the query, accessing search engine results pages (SERPs) previously generated by the search engine based upon the query [Brewer, ¶ 0014, search logs]; and 
determining a number of instances of the keyword in titles of documents in the SERPs, wherein the keyword is extracted from the query based upon the number of instances of the keyword in the titles of the documents in the SERPs [Herbrich, ¶ 0021, presence of keywords in title].

Regarding claim 24, the combination of Brewer and Herbrich teaches the method of claim 17, further comprising: 
upon receiving the query, accessing search engine results pages (SERPs) previously generated by the search engine based upon the query [Brewer, ¶ 0014, search logs]; and 
determining a number of instances of the keyword in Uniform Resource Locators (URLs) of documents in the SERPs, wherein the keyword is extracted from the query based upon the number of instances of the keyword in the URLs of the documents in the SERPs [Herbrich, ¶ 0021, presence of keywords in the metadata for a document, corresponding to hyperlink information].

Regarding claim 25, the combination of Brewer and Herbrich teaches the method of claim 17, wherein a search engine results page (SERP) is generated by the search engine based upon the query, and further wherein the keyword is extracted from the query based upon the SERP including the keyword [Brewer, ¶ 0014, presenting results via a user interface in clickable form].

Regarding claim 26, the combination of Brewer and Herbrich teaches the method of claim 17, further comprising: 
determining a number of times that search results returned by the search engine based upon the query were selected by users of the search engine [Brewer, ¶ 0014, user selection], where the search results represent documents having titles or Uniform Resource Locators (URLs) that include the keyword [Herbrich, ¶ 0021, presence of keywords in the metadata for a document, corresponding to hyperlink information]; and 
extracting the keyword from the query based upon the number of times that the search results were selected [Brewer, ¶ 0014, search term popularity].

Regarding claim 27, the combination of Brewer and Herbrich teaches the method of claim 17, further comprising: 
computing a score for the keyword based upon statistics pertaining to the keyword, wherein the score is indicative of a probability that the keyword represents a subject of the query [Brewer, ¶ 0014, user satisfaction ratings calculated explicitly or implicitly from user behavior using search terms]; and 
determining that the score is above a predefined threshold, wherein the keyword is extracted from the query based upon the score computed for the keyword being above the predefined threshold [Brewer, ¶ 0014, highest or best ratings by users may be included in set of alternative terms].

Regarding claim 28, the combination of Brewer and Herbrich teaches the method of claim 17, further comprising: 
computing a score for the keyword based upon statistics pertaining to the keyword, wherein the score is indicative of a probability that the keyword represents an intent of an issuer of the query [Brewer, ¶ 0014, user satisfaction ratings calculated explicitly or implicitly from user behavior using search terms]; and 
determining that the score is above a predefined threshold, wherein the keyword is extracted from the query based upon the score computed for the keyword being above the predefined threshold [Brewer, ¶ 0014, highest or best ratings by users may be included in set of alternative terms].

	Regarding claim 29, Brewer teaches 
A computing system that is configured to return a query suggestion to a user, the computing system comprising: a processor; and memory storing instructions that, when executed by the processor [Brewer, Figure 2], cause the processor to perform acts comprising: 
receiving a query from a client computing device operated by a user, wherein the query includes a keyword [Brewer, ¶ 0012, search input of typed in words]; 
generating a search engine results page (SERP) based upon the query received from the client computing device [Brewer, ¶ 0014, presenting results via a user interface in clickable form]; 
determining that the SERP includes the keyword [Brewer, ¶ 0014, presenting results via a user interface in clickable form]; 
identifying a query suggestion based upon the extracted keyword [Brewer, ¶ 0013, alternative search terms]; and 
returning the identified query suggestion to the client computing device operated by the user, wherein the search engine returns an updated SERP to the client computing device upon the query suggestion being selected by the user [Brewer, ¶ 0013, alternative search terms presented to user; and ¶ 0021, search results based on selected alternative search terms presented].

Brewer does not explicitly teach upon determining that the SERP includes the keyword, computing a number of times that the keyword occurs in titles of documents represented by search results in the SERP; extracting the keyword from the query based upon the number of times that the keyword occurs in the titles of the documents represented by the search results in the SERP.

However, Herbrich teaches
upon determining that the SERP includes the keyword, computing a number of times that the keyword occurs in titles of documents represented by search results in the SERP [Herbrich, ¶ 0021, presence of keywords in title]; and
extracting the keyword from the query based upon the number of times that the keyword occurs in the titles of the documents represented by the search results in the SERP [Herbrich, ¶ 0021, presence of keywords in title].

Brewer and Herbrich are analogous art because they are in the same field of endeavor, search engines.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search engine system of Brewer with the query and result feature-based techniques taught in Herbrich to improve the retrieval of relevant results through query analysis.  See Herbrich paragraphs [0001] and [0002].

Regarding claim 30, the combination of Brewer and Herbrich teaches the computing system of claim 29, the acts further comprising: 
computing, for a defined time window, a number of times that the keyword occurs in titles of documents represented in SERPs previously generated by a search engine based upon the query, wherein the keyword is extracted from the query based upon the number of times that the keyword occurs in the titles of the documents represented in the SERPs [Herbrich, ¶ 0021, presence of keywords in title].

Regarding claim 31, the combination of Brewer and Herbrich teaches the computing system of claim 29, the acts further comprising: 
computing a score for the keyword based upon the number of times that the keyword occurs in the titles of the documents represented by the search results in the SERP [Herbrich, ¶ 0021, presence of keywords in title], wherein the score is indicative of a probability that the keyword corresponds to an entity that is a subject of the query [Brewer, ¶ 0014, user satisfaction ratings calculated explicitly or implicitly from user behavior using search terms], and further wherein the keyword is extracted from the query based upon the score [Brewer, ¶ 0014, highest or best ratings by users may be included in set of alternative terms].

Regarding claim 32, the combination of Brewer and Herbrich teaches the computing system of claim 31, the acts further comprising: determining that the score is above a predefined threshold, wherein the keyword is extracted from the query based upon the score being above the predefined threshold [Brewer, ¶ 0014, highest or best ratings by users may be included in set of alternative terms].

Regarding claim 33, the combination of Brewer and Herbrich teaches the computing system of claim 29, the acts further comprising: computing a number of times that the keyword occurs in Uniform Resource Locators (URLs) of the documents, wherein the keyword is extracted from the query based upon the number of times that the keyword occurs in the URLs of the documents [Herbrich, ¶ 0021, presence of keywords in the metadata for a document, corresponding to hyperlink information].

Regarding claim 34, Brewer teaches 
A computer-readable memory device comprising instructions that, when executed by a processor [Brewer, Figure 2], cause the processor to perform acts comprising: 
receiving a query issued by a user of a client computing device, where the query includes a keyword [Brewer, ¶ 0012, search input of typed in words]; 
identifying a query suggestion based upon the keyword extracted from the query [Brewer, ¶ 0013, alternative search terms]; and 
upon identifying the query suggestion, providing the query suggestion to the client computing device for presentment to the user [Brewer, ¶ 0013, alternative search terms presented to user; and ¶ 0021, search results based on selected alternative search terms presented].

	Brewer does not explicitly teach extracting the keyword from the query based upon a number of instances of the keyword in titles of documents in a set of documents retrieved by a search engine based upon the query.

	However, Herbrich teaches
extracting the keyword from the query based upon a number of instances of the keyword in titles of documents in a set of documents retrieved by a search engine based upon the query [Herbrich, ¶ 0021, presence of keywords in title].

Brewer and Herbrich are analogous art because they are in the same field of endeavor, search engines.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the search engine system of Brewer with the query and result feature-based techniques taught in Herbrich to improve the retrieval of relevant results through query analysis.  See Herbrich paragraphs [0001] and [0002].

Regarding claim 35, the combination of Brewer and Herbrich teaches the computer-readable memory device of claim 34, wherein the query suggestion is a previous query submitted to the search engine by another user, and further wherein the previous query is identified from amongst several queries previously submitted to the search engine based upon the keyword extracted from the query [Brewer, ¶ 0013, aggregate usage data in search logs by other users].

Regarding claim 36, the combination of Brewer and Herbrich teaches the computer-readable memory device of claim 35, wherein the previous query includes the keyword, and further wherein the previous query is identified from amongst the several queries based upon the previous query including the keyword [Brewer, ¶ 0014, match of search input against a set of stored searches in a search log].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/27/2022